Citation Nr: 0506752	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  99-12 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include emphysema, asthma, and chronic obstructive 
pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from January 1955 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for a respiratory condition, including emphysema, 
asthma, and COPD, to include due to the inhalation of 
cleaning fluid.  

In April 2001, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.


FINDING OF FACT

The veteran's respiratory disorders, including emphysema, 
asthma, and COPD were first demonstrated many years after 
service, and no competent evidence has been submitted showing 
that any of the conditions are related to service.


CONCLUSION OF LAW

Respiratory disorders including emphysema, asthma, and COPD 
were not incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303(b) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through September 2002 letters, a September 2004 
supplemental statement of the case, to include notice of what 
evidence and information are necessary to substantiate his 
claim; and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the service department medical 
records are not available, but morning reports are on file.  
All available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant was notified of the 
need for a VA examination, and he was seen for those studies 
in August 1997.  The veteran was notified in a September 2002 
letter to advise VA how it could secure pertinent evidence 
that he was aware of.  He was also advised what evidence VA 
had requested, and notified in the September 2002 letter, and 
September 2004 supplemental statement of the case what 
evidence had been received.  He was notified in the above 
documents that he needed to submit all evidence in his 
possession.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence first established after the May 
1998 rating decision, the notice provided substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  Further, since receiving notice, the veteran 
has had ample opportunity to provide additional pertinent 
evidence since being informed of the evidence needed to 
substantiate his claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

The veteran claims his current lung problems are related to a 
1955 in-service episode of pneumonia and a 1959 in-service 
episode in which he inhaled an acid-like cleaning fluid.  He 
states that he was hospitalized on both occasions.  His 
service medical records from his 1955-1962 active duty are 
not available, apparently having been destroyed in the 1973 
fire at the National Personnel Record Center (NPRC).  The RO 
was able to obtain service morning reports showing that the 
veteran was excused from duty on one occasion in February 
1955 and on another occasion in April 1955.  

The earliest post-service medical records now on file, 
concerning the veteran's lung condition, are from the 1990s.  
The clinical record includes diagnoses of COPD.

Private medical records including emergency room reports 
dated from March 1994 to January 1997 show treatment for 
COPD, reactive airway disease, and upper respiratory 
infection.  

Private medical records dated in February 1997 show treatment 
for COPD, emphysema, and asthma.  

In a February 1997 statement, James Tierney, M.D. reported 
that the appellant presented with complaints of frequent 
onsets of severe dyspnea.  The diagnosis was dyspnea on 
exertion in a 60-year-old heavy smoker with severe 
obstructive defect on PFTs with reported symptoms consistent 
with acute bronchospasm.  

The veteran was accorded a VA general medical examination in 
August 1997.  He related that in 1955 he was hospitalized for 
pneumonia and pleurisy at Sampson Air Force Base.  In 1959, 
he was exposed to some material used to wash airplanes and 
was hospitalized for 10 days.  He had been a cigarette smoker 
until 1995.  Five years prior to the August 1997 examination, 
he noticed the onset of incipient symptoms of shortness of 
breath that had progressively increased in severity.  The 
examination report is notable for no reference to any 
thoracentesis scarring.  The diagnosis was deferred to the 
pulmonary consultant, but would "probably be in the range of 
COPD."  

The veteran was accorded a VA nontuberculosis examination in 
August 1997.  He related an in-service (1955) history of 
severe pneumonia, multiple thoracenteses on the right side 
complicated by a "lung" clot and pain on the right side 
with some hemoptysis.  He also gave an in-service (1959) 
history of acid inhalation of some cleaning fluid with 
resultant damage to his eyes and increased shortness of 
breath with the onset of wheezing.  He reported that in the 
last 10 years, he experienced progressive shortness of breath 
with episodic wheezing.  He reportedly was hospitalized in 
1966 at Henry Heywood Memorial Hospital in Gardner, 
Massachusetts for a severe exacerbation of shortness of 
breath.  The examination report offered no comment regarding 
any thoracentesis scarring.  The diagnosis was COPD with 
intermittent bronchial spasm, history of severe pneumonia and 
irritant exposure while in the service.  

Private medical records dated from February 1998 to June 1999 
show treatment for COPD.  

In an August 1998 statement, a former comrade stated the 
appellant was stationed at Sampson Air Force Base, Geneva, 
New York.  He recalled an incident February 1955; they were 
out to protect an airstrip during the day and night.  It was 
cold and raining, they had to lay in foxholes with snow and 
water in them.  Some comrades became sick.  

In an April 1999, John Harrington, M.D., reported that the 
appellant had been his patient since 1983.  He stated that 
the appellant developed significant COPD over the last 
several years.  He treated the appellant approximately every 
two to three months and on an as needed basis for flares of 
COPD.  

In May 1999, the veteran presented hearing testimony 
addressing his 1955 hospitalization, and the purported 1959 
exposure to fumes from an acid leak.  He stated that problems 
with COPD did not begin until 1968-9.

Records from the Social Security Administration show the 
appellant is disabled due to COPD and asthma.  Associated 
records included treatment for reactive airway disease, and 
emphysema.  They do not include any nexus opinion linking any 
respiratory disorder to the veteran's service.

Private medical records dated from April 1999 to September 
2002 show treatment for COPD.  

In cases such as this one, where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation for VA to assist 
the claimant in the development of the case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without service medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The case law, however, does not establish a heightened 
"benefit of the doubt," but rather only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed.  The case law does not lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Where the claimant's service medical records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The veteran currently suffers from various respiratory 
disorders, including COPD, emphysema, and asthma.  The Board 
does not find, however, that there is competent evidence 
showing that any of the veteran's current respiratory 
disorders are related to service.  The August 1997 VA 
examiner diagnosed a history of severe pneumonia and irritant 
exposure while in service.  This history, however, was merely 
a transcription of what the veteran himself reported.  The 
United States Court of Appeals for Veterans Claims has held 
that, an opinion based upon history provided, without more is 
not sufficient to satisfy the medical nexus requirement.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  "Evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence..." 
Id. at 409.  Furthermore, while the August 1997 VA 
examination report included a history of severe pneumonia and 
irritant exposure in service, no opinion was offered by the 
examiner addressing whether COPD, emphysema, and/or asthma 
were incurred during military service.

While the veteran may have been treated for pneumonia in 
service, there is no medical evidence that establishes that 
the treatment resulted in COPD, emphysema, and asthma.  
Simply put, the veteran has failed to provide any clinical 
evidence demonstrating that his current respiratory disorders 
are related to military service.  

The veteran reported that he was hospitalized due to an 
exacerbation of shortness of breath in 1966.  However, 
records of any such treatment have not been associated with 
the claims folder.  The first credible medical evidence 
noting treatment for a respiratory disorder comes from 
private medical records dated in the 1990's.  No records from 
1966 are of record, and thus the history reported by the 
veteran at that time is not available for the Board's review.  

The veteran has offered statements to the effect that his 
current respiratory disorders are a result of his in-service 
treatment for pneumonia.  As a layperson, however, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  What 
is missing here is a medical opinion, supported by a 
plausible rationale that the veteran's currently diagnosed 
COPD, emphysema, and asthma were incurred in or resulted from 
a disease in service.  Absent such an opinion, the veteran's 
appeal must be denied.

In reaching this decision the Board considered the "benefit 
of the doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1Vet. App. 49 (1990).




ORDER

Service connection for a respiratory disorder, to include 
emphysema, asthma, and COPD is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


